UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

THEODORE E. DAVIS, JR.,

                                           Plaintiff,
                                                                                Case # 15-CV-600-FPG
v.
                                                                                DECISION AND ORDER


THE STATE UNIVERSITY OF NEW YORK
COLLEGE AT BUFFALO, 1 et al.,

                                           Defendants.


                                            INTRODUCTION

        Plaintiff Theodore E. Davis, Jr., brings this action against Defendants 2 alleging they

discriminated against him because of his age, gender, and race and retaliated against him when

they declined to renew his employment contract. See ECF No. 1-1 ¶¶ 1, 13, 92. Defendants

removed the action from New York State Supreme Court to this Court on July 6, 2015. ECF No.

1.

        Plaintiff alleges fourteen claims in his complaint: (1)-(2) racial discrimination and

retaliation against the individual Defendants in violation of 42 U.S.C. §§ 1981 and 1983; (3)-(5)

racial, age, and gender discrimination in violation of the Equal Protection Clause of the Fourteenth

Amendment (EPC) and § 1983; (6) conspiracy to commit racial discrimination in violation of the

EPC and 42 U.S.C. § 1985(3); (7) failure to prevent conspiracy to commit racial discrimination in



1
 The State University of New York (SUNY) has two campuses in Buffalo: the University at Buffalo and Buffalo
State. All events in this action took place at Buffalo State.
2
  Plaintiff sues seven Defendants: SUNY via Buffalo State, Dr. Dennis K. Ponton, Dr. Rita M. Zientek, Dr. Michael
J. Littman, Lynne M. Scalia, Dr. Benjamin D. Sackmary, and John L. Denisco. All individuals are sued in their
individual and official capacities.
violation of the EPC and 42 U.S.C. § 1986; (8)-(11) racial, age, and gender discrimination and

retaliation in violation of New York Human Rights Law § 296; and (12)-(14) racial, age, and

gender discrimination in violation of the Equal Protection Clause of Article 1, § 11 of the New

York State Constitution. Id. ¶¶ 107-216. The first through seventh claims are alleged against the

individual Defendants, i.e. all Defendants except SUNY. The remaining claims are alleged against

all Defendants.

           Before the Court is Defendants’ motion for summary judgment. ECF Nos. 32, 38-40. For

the following reasons, Defendants’ motion is GRANTED.

                                                 BACKGROUND 3

I.         The Course of Plaintiff’s Employment at Buffalo State

           Dennis K. Ponton, Provost of Buffalo State, hired Plaintiff for a three-year appointment as

an assistant professor in the Buffalo State Business Department in 2009.

           During his time at Buffalo State, Plaintiff earned two Faculty Appreciation Awards: one

on May 4, 2010, and another on April 30, 2013.

           Between February 2011 and February 2013, Plaintiff proposed multiple-year renewals of

his employment contract to the Business Department faculty and the Professional Welfare

Committee (PWC).4 After the proposals, Interim Department Chair John L. DeNisco, Associate

Professor Lynne M. Scalia, and Professor Benjamin D. Sackmary all either voted against renewal

or for one-year renewals. Ponton granted one-year renewals to Plaintiff in 2011 and 2012.




3
    All facts are undisputed unless otherwise noted.
4
  Since the parties provide no explanation, the Court assumes the PWC considers the faculty’s recommendation on
whether to renew a professor’s contract and the PWC in turn makes a recommendation to the Provost who makes the
final decision.


                                                       -2-
       After February 2013, allegations of plagiarism were levied against Plaintiff. A committee

was formed to investigate the allegations. It concluded that Plaintiff had failed to include original

sources in sections of his articles constituting intentional plagiarism. Some of his publications had

extensive quotations that were not properly cited, some of them verbatim from the original source.

And he committed ethical violations by submitting articles to multiple publications and failing to

obtain approval to conduct research on human subjects.

       In May 2013, Interim Dean Rita M. Zientek recommended non-renewal of Plaintiff’s

contract. Ponton did not renew Plaintiff’s contract in 2013, thereby allowing it to expire on August

13, 2014.

       In September 2013, Plaintiff filed a claim alleging race discrimination against DeNisco,

Sackmary, and Scalia with the campus Office for Equity and Campus Diversity (OECD). An

investigation was conducted through March 2014 that found no basis for Plaintiff’s claim.

       Despite Ponton’s non-renewal in 2013, the PWC met in February 2014 and voted to

recommend renewing Plaintiff’s contract for two years. Zientek, Scalia, and Department Chair

Michael J. Littman advocated for non-renewal of Plaintiff’s contract.

       Going against the PWC, Ponton confirmed his non-renewal, and Plaintiff’s contract

expired on August 31, 2014.

II.    Acts of Discrimination

       DeNisco was not welcoming to Plaintiff throughout his employment. Shortly after Plaintiff

was hired, DeNisco told Plaintiff that him getting the job was a “mistake.” He also wanted to put

a window in Plaintiff’s office door when most doors did not have windows and said that Plaintiff

was not able to “assimilate” into the Business Department. In a February 2011 memorandum,

DeNisco used a female pronoun to refer to Plaintiff.




                                                -3-
        Other Defendants were also not welcoming. Sackmary and Littman said they were too

busy to mentor Plaintiff; Scalia was not friendly to Plaintiff; Littman thought Plaintiff was an anti-

Semite because Plaintiff allowed a student to show a political cartoon that Littman found offensive;

and Littman accused Plaintiff of having inappropriate contact with a student in his office, but the

student was Plaintiff’s daughter.

III.    Similarly-Situated Individuals

        Two other assistant professors were hired at approximately the same time as Plaintiff. Dr.

Daniel Gaygen was hired as an assistant professor in 2009 with Plaintiff, and Christine Lai was

hired two years prior. Gaygen is white and Lai is Asian-American. Gaygen’s contract was

eventually non-renewed and left Buffalo State after Plaintiff left. Lai was granted tenure after

receiving a three-year renewal.

                                       LEGAL STANDARD

        A summary judgment motion should be granted where the moving party shows “there is

no genuine dispute as to any material fact” and the moving party “is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “Summary judgment is appropriate when there can be but

one reasonable conclusion as to the verdict, i.e., it is quite clear what the truth is, and no rational

factfinder could find in favor of the nonmovant.” Soto v. Gaudett, 862 F.3d 148, 157 (2d Cir.

2017) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986)) (quotation marks and

citations omitted). On the other hand, “[s]ummary judgment should be denied if, when the party

against whom summary judgment is sought is given the benefit of all permissible inferences and

all credibility assessments, a rational factfinder could resolve all material factual issues in favor of

that party.” Id.; see also Liberty Lobby, 477 U.S. at 255 (“Credibility determinations, the weighing




                                                 -4-
of the evidence, and the drawing of legitimate inferences from the facts are jury functions, not

those of a judge.”).

        In employment discrimination cases, courts should grant summary judgment motions “with

caution,” Aspilaire v. Wyeth Pharms., Inc., 612 F. Supp. 2d 289, 302 (S.D.N.Y. 2009), given their

“fact-intensive” nature. Schiano v. Quality Payroll Sys., Inc., 445 F.3d 597, 608 (2d Cir. 2006).

Nonetheless, “even in the discrimination context, a plaintiff must prove more than conclusory

allegations of discrimination to defeat a motion for summary judgment.” Aspilaire, 612 F. Supp.

2d at 302; see also Wrobel v. Cty. of Erie, 692 F.3d 22, 30 (2d Cir. 2012) (“To survive [summary

judgment] . . . [plaintiff] needed to create more than a ‘metaphysical’ possibility that his allegations

were correct; he needed to ‘come forward with specific facts showing that there is a genuine issue

for trial.’”)

                                           DISCUSSION

        Two preliminary issues present themselves. First, SUNY argues it is immune from suit

under the Eleventh Amendment. ECF No. 32-1 at 40-41. As Plaintiff points out, however, the

law does not support SUNY invoking the jurisdiction of this Court via removal only to claim

immunity. See Lapides v. Bd. of Regents, 535 U.S. 613, 619 (2002) (“It would seem anomalous

or inconsistent for a State both (1) to invoke federal jurisdiction, thereby contending that the

‘Judicial power of the United States’ extends to the case at hand, and (2) to claim Eleventh

Amendment immunity, thereby denying that the “Judicial power of the United States” extends to

the case at hand.”); Lapides, 535 U.S. at 624 (“We conclude that the State’s action joining the

removing of this case to federal court waived its Eleventh Amendment immunity . . . .”). SUNY

is thus not immune from suit here.




                                                 -5-
       Second, Plaintiff’s claims for age and gender discrimination under Article 1, § 11 of the

New York constitution cannot stand. DiPilato v. 7-Eleven, Inc., 662 F. Supp. 2d 333, 351

(S.D.N.Y. 2009) (“Namely, plaintiff alleges defendants discriminated against her because of age

and gender. Article 1, section 11’s discrimination clause does not provide a basis for a claim on

these allegations.”). Plaintiff’s thirteenth and fourteenth claims are thus dismissed.

I.     Age Discrimination Claims

       Defendants are entitled to summary judgment on Plaintiff’s remaining age discrimination

claims since Plaintiff has not alleged age discrimination. He alleges no theory of age-based

discrimination: no discriminatory comments, disparate treatment, nor a hostile work environment.

Consequently, no reasonable jury could find for Plaintiff on his fourth and ninth claims.

II.    Conspiracy Claims

       To establish a claim under § 1985(3), a plaintiff must allege:

       (1) a conspiracy; (2) for the purpose of depriving, either directly or indirectly, any
       person or class of persons of the equal protection of the laws, or of equal privileges
       and immunities under the law; and (3) an act in furtherance of the conspiracy; (4)
       whereby a person is either injured in his person or property or deprived of any right
       or privilege of a citizen of the United States.

Seils v. Rochester City Sch. Dist., 192 F. Supp. 2d 100, 122 (W.D.N.Y. 2002). The conspiracy

must be pled and demonstrated “with some degree of particularity.” Id. (quoting Temple of the

Lost Sheep, Inc. v. Abrams, No. 88-CV-3675, 1990 WL 156139, at *11 (E.D.N.Y. Sept. 26, 1990),

aff’d, 930 F.2d 178 (2d Cir.), cert. denied, 502 U.S. 866 (1991)).

       Here, Plaintiff’s conspiracy claim fails because it is based on conclusory allegations.

Plaintiff’s alleges no concerted action between Defendants to discriminate against him. He does

allege discriminatory acts by each Defendant, but he has shown no connection between them as

required. See Temple of the Lost Sheep, Inc., 1990 WL 156139, at *11.




                                                -6-
        Because Plaintiff’s § 1986 claim depends upon his § 1985(3), it also fails. Moriani v.

Hunter, 462 F. Supp. 353, 357 (S.D.N.Y. 1977) (“[L]iability under [§] 1986 is conditioned upon

a conspiracy outlawed by [§] 1985.”). Defendants are therefore entitled to summary judgment on

Plaintiff’s sixth and seventh claims.

III.    Gender and Racial Discrimination Claims

        Claims alleging racial discrimination under § 1981 or racial and gender discrimination

under § 1983, the EPC, and NYSHRL § 296 are analyzed under the McDonnell-Douglas analytical

framework. Chick v. Cty. of Suffolk, 546 F. App’x 58, 59 (2d Cir. 2013) (summary order) (“Section

1983 employment discrimination claims asserted as equal protection violations are evaluated under

the same standards as Title VII claims.”); Hicks v. Baines, 593 F.3d 159, 164 (2d Cir. 2010) (using

the McDonnell-Douglas framework to weigh discriminations claims brought under § 1981, § 1983,

and NYSHRL § 296); St. Louis v. New York City Health & Hosp. Corp., 682 F. Supp. 2d 216, 237

(E.D.N.Y. 2010) (analyzing gender discrimination claim under § 1983 via McDonnell-Douglas).

        Under the first step, a plaintiff must show that “(1) he is a member of a protected class; (2)

he was qualified for the position he held; (3) he suffered an adverse employment action; and (4)

the adverse action took place under circumstances giving rise to an inference of discrimination.”

Hengjun Chao v. Mount Sinai Hosp., 476 F. App’x 892, 896 (2d Cir. 2012) (summary order). If

he establishes all four prongs, he has made a prima facie case that supports a presumption of

unlawful discrimination. Id. The burden then shifts to the defendant “to proffer a ‘legitimate, non-

discriminatory reason’ for the challenged employment action.” Id. If he does so, “the burden then

shifts back to the plaintiff to show that the defendant’s reason is ‘merely . . . a pretext for unlawful

discrimination.’” Id.




                                                 -7-
       An inference of discrimination can arise from circumstances including, but not limited to,

“the employer’s criticism of the plaintiff’s performance in ethnically degrading terms; or its

invidious comments about others in the employee’s protected group; or the more favorable

treatment of employees not in the protected group; or the sequence of events leading to the

plaintiff’s discharge.” Littlejohn v. City of New York, 795 F.3d 297, 311 (2d Cir. 2015) (quoting

Leibowitz v. Cornell Univ., 584 F.3d 487, 502 (2d Cir. 2009)) (quotation marks omitted).

       Here, Plaintiff’s gender and racial discrimination claims are premised on three theories:

general discrimination, disparate treatment, and hostile work environment. To show disparate

treatment, Plaintiff must establish that he was treated differently than an employee outside of the

protected class who was similarly-situated to Plaintiff in all material respects. Johnson v. Andy

Frain Servs., Inc., 638 F. App’x 68, 70 (2d Cir. 2016) (summary order). A hostile work

environment is “a workplace setting ‘permeated with discriminatory intimidation, ridicule, and

insult, that is sufficiently severe or pervasive to alter the conditions of plaintiff’s employment and

create an abusive working environment.’” Brodt v. City of New York, 4 F. Supp. 3d 562, 570

(S.D.N.Y. 2014) (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)). “Simple teasing,

offhand comments, or isolated incidents of offensive conduct (unless extremely serious) will not

support a claim of discriminatory harassment.” Id. (quoting Petrosino v. Bell Atl., 385 F.3d 210,

223 (2d Cir. 2004)).

       A.      Gender Discrimination

       Plaintiff’s gender discrimination claims are based on the following facts: in a memorandum

filed in February 2011, DeNisco referred to Plaintiff with a female pronoun; Lai was given early

tenure; and the last three professors given tenure were all women. ECF No. 38-1 ¶¶ 95-96, 153.




                                                -8-
       These facts do not support Plaintiff’s gender discrimination claims under any of the

theories provided. DeNisco’s single reference to Plaintiff using a female pronoun, even if intended

to discriminate, cannot support an inference of gender discrimination or a hostile work

environment. As for Lai, she was not similarly situated to Plaintiff; she was not investigated for

research and ethical conduct and was not found to have committed violations. See Chao, 476 F.

App’x at 896-97 (finding plaintiff was similarly situated to a defendant when both were subject to

the same result of a research misconduct investigation). Defendants are therefore entitled to

summary judgment on Plaintiff’s fifth and tenth claims.

       B.      Racial Discrimination

       Plaintiff’s racial discrimination claims meet the same fate. No reasonable jury could find

Plaintiff was discharged because of his race based on several offhand comments made to Plaintiff

and the overall manner in which Plaintiff was treated by Defendants.           Plaintiff seems to

acknowledge as much in his deposition. ECF No. 32-4 at 21 (when asked what DeNisco did that

indicated he had a racial bias, “I wouldn’t say things he did specifically, you know, gave me those

impressions.”). There are insufficient facts supporting both an inference of discrimination and a

hostile work environment.

       The same is true for Plaintiff’s disparate treatment theory. Gaygen was not subject to an

investigation into research misconduct as was Plaintiff. See Chao, 476 F. App’x at 896-97. And,

more importantly, Gaygen was ultimately discharged in the same manner as Plaintiff. ECF No.

32-1 at 12. Defendants are thus entitled to summary judgment on Plaintiff’s first, third, eighth,

and twelfth claims.




                                               -9-
V.     Retaliation Claims

       Plaintiff’s remaining claims—his retaliation claims under §§ 1981 and 1983 and NYSHRL

§ 296—are analyzed under the same three-step burden shifting analysis used for Title VII claims.

Hicks, 593 F.3d at 164. “First, the plaintiff must establish a prima facie case of retaliation by

showing: ‘(1) participation in a protected activity; (2) that the defendant knew of the protected

activity; (3) an adverse employment action; and (4) a causal connection between the protected

activity and the adverse employment action.’” Id. (quoting Jute v. Hamilton Sundstrand Corp.,

420 F.3d 166, 173 (2d Cir. 2005)) (quotation marks omitted). “The plaintiff’s burden in this regard

is ‘de minimis,’ and ‘the court’s role in evaluating a summary judgment request is to determine

only whether proffered admissible evidence would be sufficient to permit a rational finder of fact

to infer a retaliatory motive.” Id. (quoting Jute, 420 F.3d at 173).

       “If the plaintiff sustains this initial burden, ‘a presumption of retaliation arises.’” Id.

(quoting Jute, 420 F.3d at 173). “The defendant must then ‘articulate a legitimate, non-retaliatory

reason for the adverse employment action.’” Id. (quoting Jute, 420 F.3d at 173). “If so, ‘the

presumption of retaliation dissipates and the employee must show that retaliation was a substantial

reason for the adverse employment action.’ Id. (quoting Jute, 420 F.3d at 173). “A plaintiff can

sustain this burden by proving that ‘a retaliatory motive played a part in the adverse employment

actions even if it was not the sole cause . . . .” Hicks, 593 F.3d at 164-65 (quoting Sumner v. U.S.

Postal Serv., 899 F.2d 203, 209 (2d Cir. 1990)).

       Plaintiff’s retaliation claims fail for several reasons. First, Ponton declined to renew

Plaintiff’s employment contract before Plaintiff filed his discrimination claim with the OECD.

Ponton did confirm his non-renewal after the complaint was filed, but the initial decision could

not have been a retaliation for Plaintiff filing the complaint.




                                                - 10 -
       Second, Plaintiff has put forth no facts that Defendants knew he filed the complaint or that

there was a causal connection between filing it and his discharge. The record shows instead that

Plaintiff was fired because of misconduct and declining support among the faculty. Consequently,

Defendants are entitled to summary judgment on Plaintiff’s second and eleventh claims.

                                        CONCLUSION

       For the foregoing reasons, Defendants’ motion, ECF No. 32, is GRANTED. The Clerk of

Court is directed to enter judgment in Defendants’ favor and close this case.

       IT IS SO ORDERED.

Dated: March 25, 2019
       Rochester, New York


                                             ______________________________________
                                             HON. FRANK P. GERACI, JR.
                                             Chief Judge
                                             United States District Court




                                              - 11 -
